DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Davis on 03/25/2021.

The application has been amended as follows: 

In The Claims:
Claim 1 has been amended to read:
1.	(Currently Amended)  A tong assembly, comprising:
a back section;
an outer door section movably coupled to the back section;
a first actuator configured to move the outer door section between an open position and a closed position;  
an inner door section movably coupled to the back section; 

a first sensor positioned to measure a position of the outer door section; [[and]] 
a second sensor positioned to measure a position of the inner door section; and
a controller connected to the first and second sensors, wherein the controller receives measurements of the first and second sensors and generates commands to the first and second actuators to open and close the inner and outer door sections based on measurements of the first and second sensors. 

Claim 6 has been cancelled

Claim 9 has been amended to read:

9. 	(Currently Amended)  The method of claim 8, wherein the first position sensor is a length transducer coupled to an actuator configured to move the outer door section.  

Claim 15 has been amended to read:
15. 	(Currently Amended)  A tong assembly, comprising:
	a power tong comprising: 
	a first frame having a first door section and a second door section, wherein the first door section and the second door section are movable between an open position and a closed position; 
	a first sensor configured to measure a position of the first door section; and 

a backup tong comprising: 
	a second frame having a third door section, and a fourth door section, wherein the third door section and the fourth door section are movable between an open position and a closed position; 
	a third sensor configured to measure a position of the third door section; and 
	a fourth sensor configured to measure a position of the fourth door section; and
	a controller connected to the first, second, third and fourth sensors and configured to open and close the first and the second door sections of the power tong according to the measurements of the first and second sensors, and wherein the controller is configured to open and close the third and the fourth door sections of the [[back]] backup tong according to the measurements of the 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 20150107420 A1 discloses cylinder actuators 42, 66 for inner and outer doors 27, 29 coupled between the doors and a back 58 which are provided with position sensors 250, 252 (pgph. 151) but fails to disclose a controller that uses feedback from first and second position sensors to open and close the doors as claimed.


US 6591471 B1 explicitly discloses such position sensors for a tong being incorporated in the cylinder (col. 3 ll. 30-40)

US 5161438 A discloses a position sensor for a latching/locking member 27 (col. 4 ll. 4-15) but also fails to disclose a controller that uses feedback from first and second position sensors to open and close the doors as claimed.

US 4334444 A discloses latch 35 moved by latch actuator 37 when a position sensor senses closing of a door 14 in col. 5 ll. 1-35. It is contemplated that latch 35 could be referred to as a second or first door which could be potentially be interpreted as using feedback to close the doors but no feedback is used when opening the doors.

US 20050188794 A1 also discloses a position sensor for a latching/locking member (pgph. 40, claim 29) but fails to disclose a controller that uses feedback from first and second position sensors to open and close the doors as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/25/2021